On Petition for Rehearing of Case No. 61-445
PER CURIAM.
Petitioner has by petition for rehearing called to our attention our own decision in Advance Tool and Dye, Inc. v. Superior Stampings, Inc., 130 So.2d 291. In that case we considered on petition for certio-rari an order reinstating a cause originally dismissed pursuant to § 45.19, Fla.Stat., F.S.A., for want of prosecution. The opinion in that case did not pass upon the propriety of petition for writ of certiorari as a means for review of an order denying a motion to dismiss under section 45.19, Fla. Stat., F.S.A. To the extent that the opinion in the present case may be in conflict with our opinion in Advance Tool and Dye, Inc. v. Superior Stampings, Inc., supra, the holding in the instant case shall be considered as overruling any conflicting holding in Advance Tool and Dye, Inc. v. Superior Stampings, Inc., supra.